Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/1/21, 5/24/22 and 6/10/22 have been considered.
Drawings
The drawings were received on 2/16/22.  These drawings are acceptable and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0039] refers to element 110b as both a “first front opening” and a “first rear opening”.  It appears that the first front opening should be referred to as element - -110a - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 8, 15-16 and 17are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 6 and 15 set forth an arrangement of tangent lines to define the front cover which is not taught by the written disclosure.  Paragraph [0056] of applicant disclosure appears to be the portion for support of this feature.  This portion does not teach a first tangent line “perpendicular” to an axis of the driving unit.  The disclosure does not define what is the axis of the driving unit.   Instead the disclosure defines an inner surface of a cover having two inclined surfaces S1 and S2. which form an angle there between.   The limitations of claims 7 and 16 depend rom those features of claims 6 and 15 respectively.  Each of claims 8 and 17 set forth an enclosure being of a mesh film and porosities of the openings being greater than the porosity of the enclosure.  This feature is not supported by the disclosure.  Paragraph [0057] appears to discuss this feature.  This portion of the disclosure only indicates that the enclosure is a mesh shell and not that the mesh shell is a film as set forth.  Also, openings as set forth do not have a porosity.  Instead it appears that the openings are covered with a mesh that has a specific porosity.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (US 10,812,896 B2), cited by applicant.
Re claims 1 and 9:  Oishi et al. teaches a speaker module (figure 4), adapted to be disposed on a wearable device (such as a headset), the speaker module
comprising:
at least one driving unit (450), configured to produce sound; and
an enclosure (400), containing the at least one driving unit, having a front chamber (410) and a rear chamber (420), wherein the front chamber and the rear chamber are individually located at two opposite sides of the at least one driving unit, the enclosure has a front opening (470), a first rear opening (480), and a second rear opening (480), the front opening communicates with the front chamber, the first rear opening and the second rear opening individually communicate with the rear chamber,
and a sum of sound outputted from the front opening, the first rear opening, and the second rear opening has directivity (the sound emitted by each of the ports can be heard by a user’s ear and therefore have a directivity towards a user’s ear).  Additionally clam 9 sets forth a frame which is satisfied by a frame of the headset that is used to accommodate the speaker module as discussed in column 1, lines 55-63.
Re claim 18: see column 1, lines 50-52 teaching the headset includes a display assembly
Re claims 5 and 14: note figure 4 teaching a portion of the enclosure used for a front cover potion and a portion of the enclosure used for a rear cover portion along with figure 3 teaching a partition plate (that portion of frame in which he driving unit (speaker) is mounted), the combination of which forming the front and rear chambers and with the partitioning  plate having a slot for the driving unit (speaker) is located.
Re claim 20: numerous features set forth are the same as those set forth in claim 1 and are satisfied by Oishi et al. by those discussions in the rejection of claim 1 above.  Additionally claim 20 sets forth that there is two driving units (speakers) instead of one as set forth in claim 1.  See for example column 6, lines 40-44 teaching that multiple speakers can be used.  Also note figure 4 teaching a portion of the enclosure used for a front cover potion and a portion of the enclosure used for a rear cover portion along with figure 3 teaching a partition plate (that portion of frame in which the driving unit (speaker) one or a plurality of which is mounted), the combination of which forming the front and rear chambers and with the partitioning plate having a slot for the driving unit or unit (speaker) is located or in the case of multiple speakers the plate would have at least two slots in order for each of the speakers as discussed in column 6, lines 40-44 to be located. .
Allowable Subject Matter
Claims 2-4, 10-13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed speaker module including in combination the features of claims 1 and 9 that additionally include first-third vectors located as provided and added to form a direction of the sum as set forth in claims 2 and 10 is neither taught by nor an obvious variation of the art of record.  The claimed speaker module including in combination the features of claims 1 and 9 that additionally include first-third/reverse vectors located, formed by connections between centroids as provided and added in a manner as provided to form a direction of the sum as set forth in claims 3 and 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 4 and 12 depend upon those features of claim 3/1 and 11/9 respectively. The claimed device comprising a speaker module including in combination the features of claim 9 that additionally include an angle between the direction of sum and an ear reference point being less than 30 degrees as set forth in claim 13 is neither taught by nor an obvious variation of the art of record. The claimed device comprising a speaker module including in combination the features of claim 9 that additionally include two speaker modules arranged on left and right sides of the frame and in which sounds produced by one of the two speakers is cancelled by sounds of the other of the two speakers as set forth in claim 19 is neither taught by nor an obvious variation of the art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin teaches a related earphone containing speaker(s) along with front and rear chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/23/22